Title: From George Washington to Timothy Pickering, 20 January 1791
From: Washington, George
To: Pickering, Timothy

 

Sir
Philadelphia January 20th 1791

I have had the pleasure to receive your letters of the 8th and 15th of this month. I feel myself much obliged by the trouble you have taken, in the former, to detail your ideas with respect to introducing the art of husbandary and civilization among the Indians. I confess, that your plan, or something like it, strikes me as the most probable means of effecting this desirable end, and I am fully of opinion with you, that the mode of education which has hitherto been pursued with respect to those young Indians who have been sent to our Colleges, is not such as can be productive of any good to their nations—reason might have shewn it, and experience clearly proves it to have been the case. It is, perhaps, productive of evil. Humanity and good policy must make it the wish of every good citizen of the Unites States, that husbandry, and consequently civilization should be introduced among the Indians. So strongly am I impressed with the beneficial effects which our Country would receive from such a thing, that I shall always take a singular pleasure in promoting, as far as may be in my power, every measure which may tend to ensure it.
I should have been very glad if it had comported with your interest & inclination to superintend the Northern Indians, as I am persuaded that nothing would have been wanting on your part to attach them to the United States, and to cultivate that Disposition for civilization which now begins to dawn among them. Whoever undertakes this business must be actuated by more enlarged views than his private interest, or he can never accomplish the wished for end. With very great regard & esteem, I am, Sir Your most Obedt Servt

Go: Washington

